March 20, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
           ROBERT E. SWALLOW AND SHARON J. SWALLOW, Appellants

NO. 14-10-00859-CV                        V.

                      QI, LLC AND MICAH MORGAN, Appellees
                               ____________________



       This cause, an appeal from the judgment in favor of appellees, QI, LLC AND
MICAH MORGAN, signed May 28, 2010, was heard on the transcript of the record. We
have inspected the record and find the trial court erred by failing to award reasonable and
necessary attorney’s fees and court costs to appellants, ROBERT E. SWALLOW AND
SHARON J. SWALLOW. We therefore order that the portions of the judgment that fail
to award reasonable and necessary attorney’s fees and court costs are REVERSED and
ordered severed and REMANDED for proceedings in accordance with this court’s
opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order the parties to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.